IN THE SUPRENIE COURT OF THE STATE OF DELAWARE

NANCY R. COOPER} §
§ No. 642, 2014
Petitioner Below, §
Appellant, §
§ Court Below—Family Court
V. § of the State of Delaware
§ in and for Kent County
FRANK I. COOPER, 111, §
_ § File No. CK10—02732
Respondent Below, § Petition No. 14-03671
Appellee. §

Submitted: April 17, 2015
Decided: June 22, 2015

Before STRINE, Chief Justice; HOLLAND and VALII-IURA, Justices.
M

This 2211d day of June 2015, upon consideration of the parties’ briefs and the
record below, it appears to the Court that:

(1) The appellant, Nancy R. Cooper (the “Wife”), ﬁled this pro se appeal
ﬁom a Family Court order requiring the Wife to transfer her interest in real
property (the “Property”) to the appellee, Frank 1. Cooper,  (the “Husband”). On
appeal, the Wife contends that the Family Court did not address a mortgage on the
Property and that the Property should be sold so she can be removed from the

mortgage. We agree that the Family Court should have addressed removal of the

1 The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).

1

Wife’s name ﬁ'om the loan on the Property. Accordingly, we remand this matter to
the Family Court to address the removal of the Wife’s name from the loan on the
Property.

(2) The Wife and the Husband were married on July 12, 2008. In a
quitclaim deed dated July 18, 2008, the Husband transferred the Property to
himself and the Wife. The parties obtained a home equity loan and/or mortgage on
the Property.2 Both parties’ names appear on the loan.

(3) The Husband and the Wife resided on the Property until the Wife
moved out in the spring of 2010. The parties divorced on December 23, 2010.
The Property was not disposed of in ancillary proceedings to the divorce.

(4) On February 19, 2014, the Wife, with the assistance of counsel, ﬁled a
petition for partition of real property under 10 Del. C. § 921(14). The Wife sought
partition of the Property and a timeshare in Virginia. The Husband ﬁled an answer
opposing sale of the Property. A hearing on the Wife’s petition was held on
September 15, 2014.

(5) At the hearing, the Wife dismissed the petition as to the Virginia
timeshare and pursued partition of the Property. The Wife testiﬁed that she sought

sale of the Property to remove her name from the mortgage because the Husband’s

2 The Wife referred to a mortgage throughout the Family Court proceedings. The Husband
referred to a home equity loan and a mortgage in the Family Court proceedings. In its order, the
Family Court referred to a home equity loan and mortgage.

2

failure to make timely mortgage payments negatively affected her credit rating.
The Wife testiﬁed that she had not made any mortgage payments since the divorce
and that the Husband was to blame for the parties’ lack of success in having her
name removed from the mortgage. The Wife indicated that she was amenable to
the Husband buying her interest in the Property.

(6) The Husband testiﬁed that he made most of the mortgage payments
during the marriage and that Wife had not made any payments since leaving.
According to the Husband, he had pursued various options for removing the Wife’ 5
name from the loan, but the Wife had not cooperated with those efforts and that he
could not raise the money demanded by the Wife for the purchase of her interest in
the Property. The Husband opposed sale of the Property because he owned it
before transferring it to himself and the Wife and he resided there with his children
and new wife. The Husband did not dispute the Wife’s contention that the value of
the Property was $160,000.00. As of September 12, 2014, the outstanding loan
principal was $98, 125 .78.

(7) In an order dated October 20, 2014, the Family Court decided that it
would be most equitable for the Husband to purchase the Wife’s interest in the
Property, rather than to order a sale of the Property. After concluding that the Wife
should receive $3,444.00 of the equity in the Property, the Family Court ordered

the Wife to transfer her interest in the Property to the Husband and the Husband to

pay the Wife $3,444.00. The Wife was responsible for the costs of the deed
preparation and the Husband was responsible for the costs of recording the deed.
This appeal followed.

(8) This Court’s review of a Family Court decision includes a review of
both the law and the facts.3 Conclusions of law are reviewed de novo.4 Factual
ﬁndings will not be disturbed on appeal unless they are clearly erroneous.5

(9) On appeal, the Wife argues that the Family Court addressed the equity
in the Property, but did not address the mortgage on the Property. The Wife seeks
sale of the Property so she can be removed from the mortgage and begin to rebuild
her credit. The Wife does not challenge how the Family Court calculated her share
of the equity in the Property.

(10) Under 10 Del. C. § 921(14), the Family Court must apply “equitable
principles” in dividing jointly titled real property. Based upon the Family Court’s
order, the Wife will not have an interest in the Property or appear on the deed, but
will remain liable on the Property loan. The Wife will also remain subject to the
negative consequences of any late or missed loan payments by the Husband. The

Family Court’s failure to address the removal of the Wife’s name from the loan on

3 Mundy v. Devon, 906 A.2d 750, 752 (Del. 2006).
4 Id.

5 Id.

the Property does not reﬂect the application of “equitable principles.”6
Accordingly, this matter is remanded for the Family Court to address the removal

of the Wife’s name from the loan on the Property.

NOW, THEREFORE, IT IS ORDERED that this matter is remanded for

further proceedings. Jurisdiction is not retained.

BY THE COURT:

/s/Rand1{ J. Holland
Justice

5 10 Del. C. § 92104). See also Derby v. Derby, 1991 WL 247787, at *2 (Del. Oct. 24, 1991)
(recognizing that Section 921(14) “confers upon the Family Court the same equitable power
formerly exercised by the Court of Chancery in partition proceedings”); Monroe Park v.

Metropolitan Life Ins. Co., 457 A.2d 734, 737 (Del. 1983) (“[E]quity regards that as done which
in good conscience ought to be done”).